

117 HJ 8 IH: Proposing an amendment to the Constitution of the United States to provide for balanced budgets for the Government.
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 8IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Fitzpatrick (for himself and Mr. Gallagher) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to provide for balanced budgets for the Government.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States: —1.Total outlays for any fiscal year shall not exceed total receipts for that fiscal year, unless two-thirds of the whole number of each House of Congress shall provide by law for a specific excess of outlays over receipts by a rollcall vote.2.Prior to each fiscal year, the President shall transmit to the Congress a proposed budget for the United States Government for that fiscal year in which total outlays do not exceed total receipts.3.The Congress may waive the provisions of this article for any fiscal year in which a declaration of war is in effect by a rollcall vote.4.The Congress may waive the provisions of this article for any fiscal year in which a declaration of national emergency is in effect, as so declared by a joint resolution, adopted by a majority of the whole number of each House, which becomes law.5.The Congress may waive the provisions of this article for any fiscal year in which a declaration of a natural disaster is in effect, as so declared by a joint resolution, adopted by a majority of the whole number of each House, which becomes law.6.The Congress shall enforce and implement this article by appropriate legislation, which may rely on estimates of outlays and receipts.7.This article shall take effect beginning with the fifth fiscal year beginning after its ratification..